NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2327-20

MUSTAFAA SHABAZZ,

         Complainant-Appellant,

v.

COMMUNITY REALTY
MANAGEMENT and NORTH
25 URBAN RENEWAL
PRESERVATION LP,

     Respondents-Respondents.
____________________________

                   Submitted March 16, 2022 – Decided July 27, 2022

                   Before Judges Accurso and Enright.

                   On appeal from the New Jersey Division on Civil
                   Rights, Docket No. HA19HW-68070.

                   Mustafaa Shabazz, appellant pro se.

                   Margolis Edelstein, attorneys for respondents
                   Community Realty Management and North 25 Urban
                   Renewal Preservation LP (Kyle L. Wu, of counsel and
                   on the brief).
            Matthew J. Platkin, Acting Attorney General, attorney
            for respondent Division on Civil Rights (Sookie Bae,
            Assistant Attorney General, of counsel; Farng-Yi D.
            Foo, Deputy Attorney General, on the statement in
            lieu of brief).

PER CURIAM

      Mustafaa Shabazz, a tenant in an apartment complex owned by

defendant North 25 Urban Renewal Preservation LP, appeals from a March 8,

2021 final decision of the New Jersey Division on Civil Rights finding no

probable cause for Shabazz's claims that North 25 and its building manager,

defendant Community Realty Management, violated the Law Against

Discrimination, N.J.S.A. 10:5-1 to -49, in their dealings with him. 1 We affirm,

essentially for the reasons expressed in the Division's comprehensive and well-

reasoned decision.

      Plaintiff, a Vietnam War veteran, has been a tenant of North 25

Apartments, a federally subsidized, affordable living complex in Trenton

renting to seniors and persons with disabilities, since September 2016. He is

legally blind and describes himself as having "several disabilities and other




1
  Although plaintiff references the Americans with Disabilities Act of 1990,
42 U.S.C. §§ 12101-12213, throughout his brief, he alleged defendants
violated the LAD, not the ADA, in his verified complaint to the Division.
                                                                           A-2327-20
                                        2
serious health related problems" necessitating daily visits by home health aid

workers, as well as family and friends to assist him in managing his care.

      In August 2018, plaintiff alleges he began to have "verbal

communication problems" with management "due to staff not being adequately

trained and supervised in addressing the problems of tenants with disabilities. "

His dissatisfaction with the building management not having abated, in July

2019, plaintiff began to communicate his complaints in writing. In August,

defendants acceded to his request that management communicate with him by

telephone or email in addition to providing him written notice regarding the

annual income recertification process as an accommodation for his vision

impairment. Plaintiff documented several other complaints, including that

management was abusive and neglectful and that defendants' March 2020

COVID-19 restrictions on visitors in the building were preventing necessary

access by his healthcare workers.

      In September 2020, plaintiff filed a verified complaint with the Division

on Civil Rights alleging defendants refused his caregiver access to the building

to assist him with his various medical conditions, denied his accommodation

request to have notices sent by email and subjected him to discriminatory

terms and conditions in services. The Division investigated his allegations and


                                                                           A-2327-20
                                        3
found no probable cause to believe defendants had discriminated against

plaintiff based on his disability.

      Specifically, in a comprehensive decision detailing its investigation into

plaintiff's complaints, the Division concluded defendants did not single

plaintiff out in denying him visitors. Instead, it found defendants put in place

"a blanket policy restricting all tenants' rights to have non-essential visitors" in

response to the COVID-19 pandemic. Noting plaintiff resided in "an over 55

building with many individuals with disabilities," the Division did not find the

policy had a disparate impact on tenants with disabilities nor that defendants

had applied the policy to plaintiff in a manner different from other residents.

      As to denying his caretaker access, the Division found only that one

healthcare worker was delayed in entering the building on one occasion "due

to an issue with the caretaker's identification." Following plaintiff providing

the names of his caretakers to security at the front desk, the problem had

apparently not recurred. The Division found defendants had agreed to

accommodate plaintiff as he had requested regarding notifications relating to

his recertification based on documents submitted by the parties, and it found

no evidence that defendants had harassed him based on his disability.




                                                                             A-2327-20
                                         4
      Our review of administrative agency actions is, of course, limited. In re

Herrmann, 192 N.J. 19, 27 (2007). We do not independently assess the

evidence in the record as if we were the court hearing it in the first instance.

In re Taylor, 158 N.J. 644, 656 (1999). We will not upset an agency's final

quasi-judicial decision absent a "clear showing that it is arbitrary, capricious,

or unreasonable, or that it lacks fair support in the record." In re Herrmann,

192 N.J. at 27-28.

      Applying those standards here, plaintiff has provided us no basis on

which to overturn the Division's decision that the investigation did not support

plaintiff's claims of disability discrimination. Although he contends we need

not apply our usual deference to agency action here based on the Division's

"lack of critical analysis" of the allegations of plaintiff's verified complaint and

the Director's uncritical acceptance "of the excuses offered" by defendants for

their conduct, he does not point to any flaws in the Division's investigation

that would permit us to do so. There is simply nothing in the record to shake

"our confidence that there has been a careful consideration of the facts in issue

and appropriate findings addressing the critical issues in dispute ." See Bailey

v. Bd. of Review, 339 N.J. Super. 29, 33 (App. Div. 2001).

      Affirmed.


                                                                             A-2327-20
                                         5